

114 S914 PCS: To amend title 31, United States Code, to clarify the use of credentials by enrolled agents.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 47114th CONGRESS1st SessionS. 914[Report No. 114–24]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend title 31, United States Code, to clarify the use of credentials by enrolled agents.
	
 1.Clarification of enrolled agent credentialsSection 330 of title 31, United States Code, is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively, and
 (2)by inserting after subsection (a) the following new subsection:  (b)Any enrolled agents properly licensed to practice as required under rules promulgated under subsection (a) shall be allowed to use the credentials or designation of enrolled agent, EA, or E.A...
			April 14, 2015Read twice and placed on the calendar